                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

DARNELL BROWN, #11220-025,                    )
                                              )
              Petitioner,                     )
                                              )
vs.                                           )     Case No. 19-cv-00054-SMY
                                              )
T. G. WERLICH,                                )
                                              )
              Respondent.                     )

                                        JUDGMENT

       This action came before the Court, United States District Judge Staci M. Yandle, for

preliminary consideration of the Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241. The

Court has rendered the following decision:

       JUDGMENT IS HEREBY ENTERED AGAINST Petitioner and IN FAVOR OF

Respondent. This action for habeas corpus pursuant to 28 U.S.C. § 2241 is DISMISSED with

prejudice.

       DATED: April 16, 2019

                                             MARGARET M. ROBERTIE, CLERK


                                             By: s/ Tanya Kelley
                                                     Deputy Clerk

APPROVED: s/ STACI M. YANDLE
          District Judge
          United States District Court
